Case 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.163 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

Defendants.

JOHN JOSEPH TATAR, ) CASE NO. 4:20-cev-12287

)
Plaintiff, ) JUDGE DONALD C. NUGENT!
)
Vv. )

) MEMORANDUM OPINION

WILLIAM R. MAYER, et al., ) AND ORDER
)
)
)

Introduction and Background

 

of Appeals. (ECF No. 12.)

 

Plaintiff John Joseph Tatar, proceeding pro se, has filed a complaint in this action against
IRS employees William R. Mayer and James Little, Office of Retirement Services (ORS) employee
Phil Stoddard, United States District Court Judges Marianne O. Battani and Linda V. Parker, United
States Magistrate Judge David R. Grand, Civil Chief in the U.S. Attorney’s Office for the Eastern
District of Michigan Elizabeth Laurin, and Assistant U.S. Attorney General Lauren E. Hume. (ECF
No. 1.) His complaint pertains to the IRS’s collection of his unpaid federal income taxes for
multiple tax years and to two prior cases he brought challenging the IRS’s collection of his taxes.

In John J. Tatar v. William R. Mayer, et al., Case No. 2: 12-14814 (E.D. Mich.), Tatar sued
multiple defendants (including defendants Mayer and Little, the ORS, and other entities and

agencies) under 42 U.S.C. § 1983, claiming the defendants violated his rights and the federal tax

‘Designated to hear this case by order of Chief Judge R. Guy Cole, Jr., of the Sixth Circuit Court

 
Case 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.164 Page 2 of 6

 

Michigan, barred by the Eleventh Amendment.

Mayer, et al., No. 13-2395 (6" Cir. Oct. 31, 2014.)

Mich. Aug. 18, 2017).

 

 

 

code through their conduct in determining that he owed taxes and in collecting his taxes pursuant
to IRS levies. Afer the defendants filed motions to dismiss, Judge Battani dismissed Tatar’s action
against all of the defendants. Judge Battani ruled that Tatar failed to state any plausible claim for
relief against Mayer and Little in connection with the IRS’s determination that he owed taxes, and
that the other defendants were immune from liability for any act taken in compliance with an IRS

notice of levy. Additionally, the Judge found Tatar’s claims against ORS, an arm of the State of

The Sixth Circuit affirmed Judge Battani’s judgment on appeal. See Tatar v. William R.

Tatar filed another lawsuit concerning the collection of his taxes on August 29, 2016, when
he sued the United States. In John Joseph Tatar v. United States of America, Case No. 4: 16-13117
(E.D. Mich.), Tatar sought injunctive relief and a refund of amounts levied by the IRS to satisfy his
federal income tax liabilities. Magistrate Judge Grand, to whom the case was referred for pretrial
supervision, issued a Report and Recommendation on July 7, 2017, recommending that the district
court grant a motion by the government to dismiss the case. The Magistrate Judge found that the
Anti-Injunction Act and Declaratory Judgment Act deprived the district court of jurisdiction to grant
the injunctive or declaratory relief Tatar sought; that his claims for a refund for tax years 1997
through 2010 were barred by sovereign immunity; and that he failed to state a plausible claim for
relief with respect to the only tax period (i.e., 1996) for which he even arguably satisfied
jurisdictional prerequisites. Judge Parker adopted the Magistrate Judge’s R&R and dismissed the

case. John Joseph Tatar v. United States of America, Case No. 16-13117, 2017 WL 3581561 (E.D.

 
Ca

se 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.165 Page 3 of 6

The Sixth Circuit subsequently affirmed this dismissal as well. John J. Tatar v. United States
of America, No. 17-2088, 2018 WL 2247497 (6" Cir. Apr. 24, 2018).

In his complaint in this case, Tatar now seeks monetary relief from the individual judicial
officers and federal lawyers involved in his prior dismissed cases, and employees of the IRS and
ORS, contending they are “public functionaries” who usurped their authority and violated his rights
in connection with his prior lawsuits and the collection of his unpaid taxes. (See ECF No. 1 at 4, ]
6.) Although his complaint is lengthy and difficult to parse, at bottom he contends Magistrate Judge
Grand and Judges Battani and Parker violated his rights in dismissing his prior complaints; IRS
employees Mayer and Little wrongly determined he owed taxes and pursued his unpaid tax liability;
ORS employee Stoddard wrongly turned his retirement money over to the IRS pursuant to levies

issued by the IRS; and Larin and Hume violated his rights in connection with their representation

 

 

of the government in his lawsuits.
Standard of Review and Discussion

Although pro se pleadings are liberally construed and held to less stringent standards than
formal pleadings drafted by lawyers, Erickson v. Pardus, 551 U.S. 89, 94 (2007), the lenient
treatment generally accorded pro se pleadings “has limits,” and pro se plaintiffs are “not
automatically entitled to take every case to trial.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.
1996).

District courts, moreover, are courts of limited jurisdiction, and a district court may sua
sponte dismiss any complaint for lack of subject matter jurisdiction when the court determines that
the allegations of the complaint are “totally implausible, attenuated, unsubstantial, frivolous, devoid

of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). Sua

-3-

 
Ca

se 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.166 Page 4of6

sponte dismissal of a fee-paid complaint is appropriate without affording the plaintiffan opportunity
to amend where the plaintiffs claims “lack the legal plausibility necessary to invoke federal subject

matter jurisdiction.” Jd. at 480.

 

The Court finds that the plaintiff s complaint warrants dismissal pursuant to Apple v. Glenn.

“Tt is well established that judges and other court officers enjoy absolute immunity from suit
on claims arising out of the performance of judicial or quasi-judicial functions.” Foster v. Walsh,
864 F.2d 416, 417 (6" Cir. 1988), citing Pierson v. Ray, 386 U.S. 547, 553 (1967). Absolute judicial
immunity shields judicial officers from damages suits arising out of the performance of their judicial
functions even when they act erroneously or in bad faith. Mireles v. Waco, 502 U.S. 9, 11-12
(1991); Barnes v. Winchell, 105 F.3d 1111, 1115 (6" Cir. 1997). There are only two sets of
circumstances in which a judicial officer is not entitled to immunity. A judge is not immune from
liability for “nonjudicial actions, i.e., actions not taken in the judge’s judicial capacity,” or for actions
“taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 11-12.

The plaintiffs action as against Magistrate Judge Grand and Judges Battani and Parker
clearly pertains to conduct occurring during the performance of their official judicial functions in
connection with the plaintiffs prior, dismissed lawsuits and as to which they are all absolutely
immune from a damages suit. The plaintiff does not allege facts plausibly suggesting that any of the
defendant judicial officers took action falling outside of the scope of their absolute judicial
immunity.

The plaintiff's complaint is also devoid of merit to the extent he seeks damages against the

United States, its agencies, or its employees. The United States, as a sovereign, is immune from suit

 

 

unless it explicitly waives its immunity. United States v. Sherwood, 312 U.S. 584, 590-91 (1941).

4.

 
Case 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.167 Page 5of6

a corresponding remedy for constitutional violations by federal officials).

individual federal defendants under Bivens.

 

-5-

 

The United States has not consented to suit for violations of federal rights under Bivens v. Six
Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971). See Fed. Deposit Ins. Corp. v. Meyer, 510
U.S. 471, 484-86 (1994). In Bivens, the Supreme Court found that the Fourth Amendment
constituted a waiver of sovereign immunity in actions against federal officers sued in their individual
capacities. But since Bivens was decided, the Supreme Court has recognized Bivens claims against
individual federal employees in only two other contexts: (1) in a Fifth Amendment
gender-discrimination case, Davis v. Passman, 442 U.S. 228 (1979); and (2) ina failure to provide
medical treatment Eighth Amendment case, Carlson v. Green, 446 U.S. 14 (1980). The Supreme
Court has now made it clear that federal courts should refrain from extending Bivens outside of the
three specific contexts in which it has already been applied. Ziglar v. Abbasi, 137 S.Ct. 1843, 1855
(2017) (reasoning that Congress provided a specific damages remedy for plaintiffs whose

constitutional rights were violated by state officials through 42 U.S.C. § 1983, but did not provide

Here, the plaintiff's claims clearly do not fit within the specific contexts that have been

recognized for Bivens suits, and there is no basis to imply a cause of action against any of the

Finally, the plaintiffs complaint is devoid of merit and barred to the extent it raises claims
already decided in his prior dismissed lawsuits. Under the doctrine of res judicata, “[a] final
judgment on the merits of an action precludes the parties or their privies from relitigating issues that
were or could have been raised in that dction.” Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394,
398 (1981). A four-part test applies in determining whether an action is barred. Res judicata applies

where there is “(1) a final decision on the merits by a court of competent jurisdiction; (2) a

 
Case 4:20-cv-12287-DCN-RSW ECF No. 14 filed 10/05/20 PagelD.168 Page 6 of 6

subsequent action between the same parties or their privies; (3) an issue in the subsequent action
which was litigated or which should have been litigated in the prior action; and (4) an identity of the
causes of action.” Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995).

As set out above, the plaintiff has already asserted, and lost, claims he brought in federal
court against IRS employees, the ORS, and the United States in connection with the IRS’s
determination that he owed taxes and for conduct taken in collecting the taxes, including complying
with IRS levies. Accordingly, this action is barred to the extent the plaintiff is seeking to raise
claims relating to these same matters against parties and their privies (i.e., defendants Little, Mayer,
and Stoddard) involved in his prior dismissed suits.

Conclusion

For the foregoing reasons, the plaintiffs complaint lacks the legal plausibility necessary to
invoke federal subject matter jurisdiction as to any federal claim against any defendant in the case,
and is dismissed pursuant to the Court’s authority established in Apple v. Glenn. The Court further
certifies, pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken in

good faith

IT IS SO ORDERED.

 

      

DONALD C. NUGENT”
UNITED STATES DISTRICT JUDGE

 

 

 

 
